Motion granted so far as to stay all proceedings on the part of the plaintiff under order of the Supreme Court, New York county, entered on July 20, 1931, pending the hearing and determination by this court of the appeal taken by the defendant from said order, on condition that defendant continue paying plaintiff $300 a month and procure the record on appeal and appellant’s points to be filed so that appeal can be argued or submitted on or before November 6, 1931. Present — Finch, P. J., MeAvoy, Martin, O’Malley and Townley, JJ.